                                                                       r------····•-·          --




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division
                                                                           f~~2-o~a_JJ
                                                                           CLERK, U.S. Di'3TF:!CT COURT
                                                                                  RiCHti.C'-JO. VA


OZELIA HICKS, JR.,

      Petitioner,

v.                                               Civil Action No. 3:18CV772

COMMONWEALTH OF VIRGINIA, et al.,

      Respondent.


                             MEMORANDUM OPINION

      Ozelia Hicks, Jr., a Virginia state prisoner proceeding pro

se,   brings this petition pursuant to 28 U.S. C.                §    2254      ("§ 2254

Petition,"   ECF    No.   1) ,    wherein   he   once    again       challenges          his

convictions in the Circuit Court for the County of Chesterfield

for obtaining money by false pretenses.               By Memorandum Opinion and

Order entered on March 3, 2016, this Court denied Hicks's petition

for a writ of habeas corpus pursuant to 28                u.s.c.       §    2254.        See

Hicks v. Clarke,     No. 3:15CV123, 2016 WL 901265, at *9                     (E.D. Va.

Mar. 3, 2016).      Since that date, the Court has received numerous

filings   from   Hicks    that,    despite    the     inventive       labeling,         are

successive, unauthorized§ 2254 petitions.

      The Antiterrorism and Effective Death Penalty Act of 1996

restricted the jurisdiction of the district courts to hear second

or successive applications          for federal habeas corpus relief by

prisoners    attacking     the     validity      of    their     convictions             and
sentences by establishing a "'gatekeeping' mechanism."              Felker v.

Turpin, 518 U.S. 651, 657 (1996).     Specifically, "(b]efore a second

or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate

court of appeals for an order authorizing the district court to

consider the application."      28 U.S.C. § 2244(b) (3) (A).        The Court

has not received authorization from the United States Court of

Appeals for the Fourth Circuit to file the present§ 2254 Petition

from Hicks.       Therefore,   the action will be dismissed without

prejudice for want of jurisdiction.        A certificate of appealability

will be denied.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Hicks.

     It is so ORDERED.


                                                    Isl    ft.l /
                                  Robert E. Payne
Date: A l ~ ~ Uld                 Senior United States District Judge
Richmond, Virginia 1




                                       2
